Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 9, 2007, by and among Universal Compression, L.P., a Delaware limited
partnership (the “Partnership”), and the Purchasers listed on the signature
pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of Common Units (the “Purchased Units”) pursuant to the Common Unit
Purchase Agreement, dated as of June 19, 2007, by and among the Partnership and
the Purchasers (the “Purchase Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.01                       Definitions.  Capitalized terms used herein
without definition shall have the meanings given to them in the Purchase
Agreement.  The terms set forth below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.


--------------------------------------------------------------------------------


“Excluded Registrable Security” has the meaning specified in Section 2.01(a).

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of $34.75 times the number of
Common Units purchased by such Purchaser (excluding any Excluded Registrable
Securities).

“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NASDAQ” means The NASDAQ Global Market.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Other Holders” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 “Registrable Securities” means: (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to Section
2.01 of this Agreement, if any, all of which Registrable Securities are subject
to the rights provided herein until such rights terminate pursuant to the
provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.06(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

2


--------------------------------------------------------------------------------


“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force under the Securities Act).

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public.

Section 1.02                       Registrable Securities.  Any Registrable
Security will cease to be a Registrable Security when (a) a registration
statement covering such Registrable Security has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in force under the Securities Act); (c) such Registrable Security is eligible
for resale pursuant to Rule 144(k) (or any similar provision then in force under
the Securities Act); (d) such Registrable Security is held by the Partnership or
one of its subsidiaries; (e) two years from the Closing; or (f) such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities.

ARTICLE II
REGISTRATION RIGHTS

Section 2.01                       Shelf Registration.

(a)                         Deadline To Go Effective.  As soon as practicable
following the Closing, but in any event within 180 days of the Closing, the
Partnership shall prepare and file a Shelf Registration Statement under the
Securities Act with respect to all of the Registrable Securities.  The
Partnership shall use its commercially reasonable efforts to cause the Shelf
Registration Statement to become effective no later than 270 days after the date
of the Closing. The Partnership will use its commercially reasonable efforts to
cause the Shelf Registration Statement filed pursuant to this Section 2.01 to be
continuously effective under the Securities Act until the date on which all such
Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).  The Shelf Registration Statement when declared
effective (including any documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

Notwithstanding anything to the contrary contained in this Agreement, in the
event the Commission seeks to characterize the Shelf Registration Statement as
constituting an offering of securities by or on behalf of the Partnership, such
that the Commission does not permit such Registration Statement to become
effective and used for resales in a manner that does not constitute such an
offering and that permits the continuous resale at the market by the Holders
participating therein (or as otherwise may be acceptable to each Holder) without
being named therein as an “underwriter,” then the Partnership shall reduce the
number of Registrable Securities to be included in the Shelf Registration
Statement by all Holders until such time as the Commission shall so permit such
Shelf Registration Statement to become effective as aforesaid.

3


--------------------------------------------------------------------------------


In making such reduction, the Partnership shall reduce the number of Registrable
Securities to be included by all Holders on a pro rata basis (based upon the
number of Registrable Securities otherwise required to be included for each
Holder) unless the inclusion of Registrable Securities by one or more particular
Holders is resulting in the Commission’s position that the offering is being
made ”by or on behalf of the Company,” in which event the Registrable Securities
held by such Holder(s) shall be the only Registrable Securities subject to
reduction (and, if by more than one Holder, on a pro rata basis by such Holders
or on such other basis as would result in the exclusion of the least number of
Registrable Securities by all such Holders). In addition, in the event that the
Commission requires any Holder seeking to sell securities under a Registration
Statement filed pursuant to this Agreement to be specifically identified as
an ”underwriter” in order to permit such Registration Statement to become
effective, and such Holder does not consent to being so named as an underwriter
in such Registration Statement, then, in each such case, the Partnership shall
reduce the total number of Registrable Securities to be registered on behalf
of such Holder, until such time as the Commission does not require such
identification or until such Holder accepts such identification and the manner
thereof.  Each such excluded Registrable Security shall be referred to herein as
an “Excluded Registrable Security” from the date of effectiveness of the initial
Shelf Registration Statement to but not including the earliest of the date (i)
such Excluded Registrable Security is no longer a Registrable Security as
defined herein or (ii) such Excluded Registrable Security is included in an
effective Shelf Registration Statement.  Subject to the provisions of this
Agreement, the Partnership shall use its commercially reasonable efforts to file
and have declared effective one or more subsequent Shelf Registration Statements
or amendments thereto that include the Excluded Registrable Securities of any
Holder excluded from the initial Shelf Registration Statement at such time as it
may do so in accordance with the Securities Act as interpreted by the
Commission.   In  addition, if no such Shelf Registration Statement has been
filed and a Holder holds Excluded Registrable Securities that are no longer
required by the Commission to be excluded from a Shelf Registration Statement,
upon delivery of a written request to the Partnership by such Holder, the
Partnership shall file a Shelf Registration Statement that includes such
Holder’s Excluded Registrable Securities within 30 days of such request.  Except
with respect to the time periods for filing and effectiveness, any such
subsequent Shelf Registration Statement shall be subject to the same provisions
of this Agreement as the initial Shelf Registration Statement.

(b)                        Failure To Go Effective.  If the Shelf Registration
Statement required by Section 2.01 is not declared effective within 270 days
after Closing, then each Purchaser shall be entitled to a payment (with respect
to the Purchased Units of each such Purchaser), as liquidated damages and not as
a penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period for
the first 60 days following the 270th day, increasing by an additional 0.25% of
the Liquidated Damages Multiplier per 30-day period for each subsequent 60 days,
up to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”); provided, however, the aggregate amount of
Liquidated Damages payable by the Partnership under this Agreement to each
Purchaser shall not exceed 10.0% of the Liquidated Damages Multiplier with
respect to such Purchaser.  payable within ten Business Days after the end of
each such 30-day period.  Any Liquidated Damages shall be paid to each Purchaser
in immediately available funds; provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash because such payment would
result in a breach under a credit facility or other debt instrument filed as
exhibits to the SEC Documents, then the Partnership may pay the Liquidated

4


--------------------------------------------------------------------------------


Damages in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
prepare and file an amendment to the Shelf Registration Statement prior to its
effectiveness adding such Common Units to such Shelf Registration Statement as
additional Registrable Securities.  The determination of the number of Common
Units to be issued as Liquidated Damages shall be equal to the amount of
Liquidated Damages divided by the volume-weighted average closing price of the
Partnership’s Common Units on NASDAQ for the ten trading days immediately
preceding the date on which the Liquidated Damages payment is due.  The payment
of the Liquidated Damages to a Purchaser shall cease at such time as the
Purchased Units of such Purchaser cease to be Registrable Securities.  As soon
as practicable following the date that the Shelf Registration Statement becomes
effective, but in any event within three Business Days of such date, the
Partnership shall provide the Purchasers with written notice of the
effectiveness of the Shelf Registration Statement.

(c)                         Waiver of Liquidated Damages.  If the Partnership is
unable to cause a Shelf Registration Statement to go effective within 270 after
Closing, then the Partnership may request a waiver of the Liquidated Damages,
and each Holder may individually grant or withhold its consent to such request
in its reasonable discretion.

(d)                        Termination of Purchaser’s Rights.  A Purchaser’s
rights (and any transferee’s rights pursuant to Section 2.10) under this Section
2.01 shall terminate upon the termination of the Effectiveness Period.

(e)                         Delay Rights.  Notwithstanding anything to the
contrary contained herein, the Partnership may, upon written notice to any
Selling Holder whose Registrable Securities are included in the Shelf
Registration Statement, suspend such Selling Holder’s use of any prospectus
which is a part of the Shelf Registration Statement (in which event the Selling
Holder shall discontinue sales of the Registrable Securities pursuant to the
Shelf Registration Statement) if (i) the Partnership is pursuing an acquisition,
merger, reorganization, disposition or other similar transaction and the
Partnership determines in good faith that the Partnership’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Shelf Registration Statement or
(ii) the Partnership has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of the Partnership,
would materially adversely affect the Partnership; provided, however, in no
event shall the Purchasers be suspended for a period that exceeds 60 days in any
90-day period or 90 days in any 365-day period, in each case, exclusive of days
covered by any lock-up agreement executed by a Purchaser in connection with any
Underwritten Offering.  Upon disclosure of such information or the termination
of the condition described above, the Partnership shall provide prompt notice to
the Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

(f)                           Additional Rights to Liquidated Damages.  If (i)
the Holders shall be prohibited from selling their Registrable Securities under
the Shelf Registration Statement as a result of a suspension pursuant to Section
2.01(e) of this Agreement in excess of the periods permitted therein or (ii) the
Shelf Registration Statement is filed and declared effective but,

5


--------------------------------------------------------------------------------


during the Effectiveness Period, shall thereafter cease to be effective or fail
to be usable for its intended purpose without being succeeded by a
post-effective amendment to the Shelf Registration Statement, a supplement to
the prospectus or a report filed with the Commission pursuant to Sections 13(a),
13(c), 14 or l5(d) of the Exchange Act, then, until the suspension is lifted or
a post-effective amendment, supplement or report is filed with the Commission,
but not including any day on which a suspension is lifted or such amendment,
supplement or report is filed and declared effective, if applicable, the
Partnership shall owe the Holders an amount equal to the Liquidated Damages,
following (x) the date on which the suspension period exceeded the permitted
period under Section 2.01(e) of this Agreement or (y) the date after the Shelf
Registration Statement ceased to be effective or failed to be useable for its
intended purposes, as liquidated damages and not as a penalty.  For purposes of
this Section 2.01(f), a suspension shall be deemed lifted on the date that
notice that the suspension has been lifted is delivered to the Holders pursuant
to Section 3.01 of this Agreement.

Section 2.02                       Piggyback Rights.

(a)                         Participation. If at any time the Partnership
proposes to file (i) a prospectus supplement to an effective shelf registration
statement, other than the Shelf Registration Statement contemplated by Section
2.01, or (ii) a registration statement, other than a shelf registration
statement, in either case, for the sale of Common Units in an Underwritten
Offering for its own account, then as soon as practicable but not less than
three (3) Business Days prior to the filing of (x) any preliminary prospectus
supplement to a prospectus relating to such Underwritten Offering pursuant to
Rule 424(b) under the Securities Act, (y) the prospectus supplement to a
prospectus relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act (if no preliminary prospectus supplement is used) or (z) such
registration statement, as the case may be, the Partnership shall give notice of
such proposed Underwritten Offering to the Holders and such notice shall offer
the Holders the opportunity to include in such Underwritten Offering such number
of Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, that each such Holder shall keep all
information relating to such Underwritten Offering in confidence and shall not
make use of, disseminate or in any way disclose any such information; provided,
further, that if the Partnership has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have a material adverse effect on the price, timing or distribution
of the Common Units in the Underwritten Offering, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b).  The notice required to be provided in
this Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof.   Each such Holder shall then have three Business Days
after receiving such notice to request inclusion of Registrable Securities in
the Underwritten Offering, except that such Holder shall have one Business Day
after such Holder confirms receipt of the notice to request inclusion of
Registrable Securities in the Underwritten Offering in the case of a “bought
deal” or “overnight transaction” where no preliminary prospectus is used.  If no
request for inclusion from a Holder is received within the specified time, each
such Holder shall have no further right to participate in such Underwritten
Offering.  If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten
Offering, the Partnership shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Partnership may, at its election, give
written notice of such determination to the Selling Holders

6


--------------------------------------------------------------------------------


and, (x) in the case of a determination not to undertake such Underwritten
Offering, shall be relieved of its obligation to sell any Included Registrable
Securities in connection with such terminated Underwritten Offering, and (y) in
the case of a determination to delay such Underwritten Offering, shall be
permitted to delay offering any Included Registrable Securities for the same
period as the delay in the Underwritten Offering.  Each Holder’s rights under
this Section 2.02(a) shall terminate when such Holder (together with any
Affiliates of such Holder) holds less than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement.  Notwithstanding
the foregoing, any Holder holding greater than $15 million of Purchased Units,
based on the purchase price per unit under the Purchase Agreement, may deliver
written notice (an “Opt Out Notice”) to the Partnership requesting that such
Holder not receive notice from the Partnership of any proposed Underwritten
Offering; provided, that, such Holder may later revoke any such Opt Out Notice. 
Following receipt of an Opt Out Notice from a Holder (unless subsequently
revoked), the Partnership shall not be required to deliver any notice to such
Holder pursuant to this Section 2.02(a) and such Holder shall no longer be
entitled to participate in Underwritten Offerings by the Partnership pursuant to
this Section 2.02(a).

(b)                        Priority. If the Managing Underwriter or Underwriters
of any proposed Underwritten Offering of Common Units included in an
Underwritten Offering involving Included Registrable Securities advises that the
total amount of Common Units that the Selling Holders and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have a material adverse effect on the price,
timing or distribution of the Common Units offered or the market for the Common
Units, then the Common Units to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises can be sold without having such adverse effect, with such
number to be allocated (i) first, to the Partnership and the General Partner and
its Affiliates (as defined in the Partnership Agreement) and (ii) second, pro
rata among the Selling Holders party to this Agreement and any other Persons who
have been or are granted registration rights on or after the date of this
Agreement (other than the General Partner and its Affiliates, “Other Holders”),
in each case, who have requested participation in such Underwritten Offering. 
The pro rata allocations for each such Selling Holder shall be the product of
(a) the aggregate number of Common Units proposed to be sold by all Selling
Holders and Other Holders in such Underwritten Offering multiplied by (b) the
fraction derived by dividing (x) the number of Common Units owned on the
Registration Deadline by such Selling Holder or Other Holder by (y) the
aggregate number of Common Units owned by all Selling Holders and Other Holders
participating in the Underwritten Offering.

Section 2.03                       Underwritten Offerings.

(a)                         General Procedures.  In connection with any
Underwritten Offering under this Agreement, (i) the Partnership shall be
entitled to select the Managing Underwriter or Underwriters and (ii) each
Selling Holder and the Partnership shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities.  No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,

7


--------------------------------------------------------------------------------


indemnities and other documents reasonably required under the terms of such
underwriting agreement.  Each Selling Holder may, at its option, require that
any or all of the representations and warranties by, and the other agreements on
the part of, the Partnership to and for the benefit of such underwriters also be
made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law.  The Partnership’s management
shall not be required to participate in a roadshow or similar marketing effort
in connection with any Underwritten Offering.

(b)                        Withdrawal.  If any Holder disapproves of the terms
of an Underwritten Offering, such Holder may elect to withdraw therefrom by
written notice to the Partnership and the Managing Underwriter delivered at any
time up to and including the time of pricing of the Underwritten Offering. No
such withdrawal shall affect the Partnership’s obligation to pay Registration
Expenses.  The Holder may agree to waive this right to withdraw with the
Partnership, the underwriters or any custodial agent in any custody agreement
and/or power of attorney executed by such Holder in connection with the
underwriting.

Section 2.04                       Sale Procedures.  In connection with its
obligations under this Article II, the Partnership will, as expeditiously as
possible:

(a)                         prepare and file with the Commission such amendments
and supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;

(b)                        if a prospectus supplement will be used in connection
with the marketing of an Underwritten Offering from the Shelf Registration
Statement and the Managing Underwriter at any time shall notify the Partnership
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of the Underwritten Offering of such Registrable
Securities, the Partnership shall use its commercially reasonable efforts to
include such information in such prospectus supplement;

(c)                         furnish to each Selling Holder (i) as far in advance
as reasonably practicable before filing the Shelf Registration Statement or any
other registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration

8


--------------------------------------------------------------------------------


statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or such other registration statement;

(d)                        if applicable, use its commercially reasonable
efforts to register or qualify the Registrable Securities covered by the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement under the securities or blue sky laws of such jurisdictions as the
Selling Holders or, in the case of an Underwritten Offering, the Managing
Underwriter, shall reasonably request; provided, however, that the Partnership
will not be required to qualify generally to transact business in any
jurisdiction where it is not then required to so qualify or to take any action
which would subject it to general service of process in any such jurisdiction
where it is not then so subject;

(e)                         promptly notify each Selling Holder and each
underwriter, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the filing of the Shelf Registration
Statement or any other registration statement contemplated by this Agreement or
any prospectus or prospectus supplement to be used in connection therewith, or
any amendment or supplement thereto, and, with respect to such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement or any post-effective amendment thereto, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement thereto;

(f)                           immediately notify each Selling Holder and each
underwriter, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
any other registration statement contemplated by this Agreement, or the
initiation of any proceedings for that purpose; or (iii) the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction.  Following the provision of
such notice, the Partnership agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

9


--------------------------------------------------------------------------------


(g)                        in the case of an Underwritten Offering, furnish upon
request, (i) an opinion of counsel for the Partnership, dated the effective date
of the applicable registration statement or the date of any amendment or
supplement thereto, and a letter of like kind dated the date of the closing
under the underwriting agreement, and (ii) a “cold comfort” letter, dated the
pricing date of such Underwritten Offering and a letter of like kind dated the
date of the closing under the underwriting agreement, in each case, signed by
the independent public accountants who have certified the Partnership’s
financial statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

(h)                        otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i)                            make available to the appropriate representatives
of the Managing Underwriter and Selling Holders access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act;

(j)                            cause all such Registrable Securities registered
pursuant to this Agreement to be listed on each securities exchange or
nationally recognized quotation system on which similar securities issued by the
Partnership are then listed;

(k)                         use its commercially reasonable efforts to cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

(l)                            provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

(m)                      enter into customary agreements and take such other
actions as are reasonably requested by the Selling Holders or the underwriters,
if any, in order to expedite or facilitate the disposition of such Registrable
Securities; and

(n)                        the Partnership agrees that, if any Purchaser could
reasonably be deemed to be an “underwriter”, as defined in Section 2(a)(11) of
the Securities Act, in connection with the Shelf Registration Statement, in
addition to its obligations set forth in paragraph (i) above, at any Purchaser’s
request, (A) the Partnership will furnish to such Purchaser, on the date of the
effectiveness of the Shelf Registration Statement and thereafter from time to
time on such dates as such Purchaser may reasonably request, an opinion of
counsel for the Partnership and, to the extent practicable, a “cold comfort”
letter signed by the independent public accountants who

10


--------------------------------------------------------------------------------


have certified the Partnership’s financial statements included or incorporated
by reference into the Shelf Registration Statement, and each of the opinion and
“cold comfort” letter shall be in customary form and covering substantially the
same matters with respect to the Shelf Registration Statement as have been
customarily covered in opinions of issuer’s counsel and accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities of the
Partnership and (B) the Partnership will also permit legal counsel to such
Purchaser to review and comment upon the Shelf Registration Statement at least
five Business Days prior to its filing with the Commission and all amendments
and supplements thereto (excluding any filings made under the Securities
Exchange Act of 1934 and incorporated therein by reference) within a reasonable
time period prior to their filing with the Commission and not file any Shelf
Registration Statement or amendment or supplement thereto (excluding any filings
made under the Securities Exchange Act of 1934 and incorporated therein by
reference) in a form to which such Purchaser’s legal counsel reasonably objects.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this Section
2.04, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (f) of this Section 2.04 or until it is
advised in writing by the Partnership that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

Section 2.05                       Cooperation by Holders.  The Partnership
shall have no obligation to include in the Shelf Registration Statement, or in
an Underwritten Offering pursuant to Section 2.02(a), Common Units of a Selling
Holder who has failed to timely furnish such information that, in the opinion of
counsel to the Partnership, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.

Section 2.06                       Restrictions on Public Sale by Holders of
Registrable Securities.  For one year following the Closing Date, each Holder of
Registrable Securities who is included in the Shelf Registration Statement
agrees not to effect any public sale or distribution of the Registrable
Securities during the 30-day period following completion of an Underwritten
Offering of equity securities by the Partnership (except as provided in this
Section 2.06); provided, however, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
unitholder of the Partnership on whom a restriction is imposed.  In addition,
the lock-up provisions in this Section 2.06 shall not apply with respect to a
Holder that (A) owns less than $15 million of Purchased Units, based on the
purchase price per unit under the Purchase Agreement, (B) has delivered an Opt
Out Notice to the Partnership pursuant to Section 2.02(a) or (C) has submitted a
notice requesting the inclusion of Registrable Securities in an Underwritten
Offering pursuant to Section 2.02(a) but is unable to do so as a result of the
priority provisions contained in Section 2.02(b).

11


--------------------------------------------------------------------------------


Section 2.07                       Expenses.

(a)                         Expenses.  The Partnership will pay all reasonable
Registration Expenses as determined in good faith, including, in the case of an
Underwritten Offering, whether or not any sale is made pursuant to such
Underwritten Offering. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.08 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

(b)                        Certain Definitions.  “Registration Expenses” means
all expenses incident to the Partnership’s performance under or compliance with
this Agreement to effect the registration of Registrable Securities on the Shelf
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
covered under this Agreement, and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
NASDAQ fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws (other than fees and expenses of
counsel to the Managing Underwriter in connection with an Underwritten
Offering), fees of the National Association of Securities Dealers, Inc., fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, any transfer taxes and the fees and disbursements of counsel and
independent public accountants for the Partnership, including the expenses of
any special audits or “cold comfort” letters required by or incident to such
performance and compliance.  “Selling Expenses” means all underwriting fees,
discounts and selling commissions allocable to the sale of the Registrable
Securities.

Section 2.08                       Indemnification.

(a)                         By the Partnership.  In the event of a registration
of any Registrable Securities under the Securities Act pursuant to this
Agreement, the Partnership will indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, employees and agents, and each underwriter,
pursuant to the applicable underwriting agreement with such underwriter, of
Registrable Securities thereunder and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, employee, agent or underwriter or controlling Person
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Shelf Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors, officers, employee and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Partnership will

12


--------------------------------------------------------------------------------


not be liable in any such case if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Selling Holder, its directors, officers, employees and agents or any
underwriter or such controlling Person in writing specifically for use in the
Shelf Registration Statement or such other registration statement contemplated
by this Agreement, or any preliminary prospectus, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereto, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
directors, officers, employees agents or any underwriter or controlling Person,
and shall survive the transfer of such securities by such Selling Holder.

(b)                        By Each Selling Holder.  Each Selling Holder agrees
severally and not jointly to indemnify and hold harmless the Partnership, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreements, or any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereto; provided,
that each such Selling Holder’s obligations under this Section 2.08(b) shall not
exceed the net proceeds received by such Selling Holding from the sale of
Registrable Securities pursuant to the applicable Shelf Registration Statement
or other registration statement contemplated by this Agreement, or any
preliminary prospectus, free writing prospectus or final prospectus contained
therein, or any amendment or supplement thereto.

(c)                         Notice.  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to any indemnified party other than under this
Section 2.08.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with

13


--------------------------------------------------------------------------------


the reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d)                        Contribution.  If the indemnification provided for in
this Section 2.08 is held by a court or government agency of competent
jurisdiction to be unavailable to any indemnified party or is insufficient to
hold them harmless in respect of any Losses, then each such indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of such indemnified party on the other in connection
with the statements or omissions which resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall such Selling Holder be required to contribute an aggregate amount in
excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e)                         Other Indemnification.  The provisions of this
Section 2.08 shall be in addition to any other rights to indemnification or
contribution which an indemnified party may have pursuant to law, equity,
contract or otherwise.

Section 2.09                       Rule 144 Reporting.  With a view to making
available the benefits of certain rules and regulations of the Commission that
may permit the sale of the Registrable Securities to the public without
registration, the Partnership agrees to use its commercially reasonable efforts
to:

(a)                         Make and keep public information regarding the
Partnership available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;

14


--------------------------------------------------------------------------------


(b)                        File with the Commission in a timely manner all
reports and other documents required of the Partnership under the Securities Act
and the Exchange Act at all times from and after the date hereof; and

(c)                         So long as a Holder owns any Registrable Securities,
furnish to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Partnership, and such other reports and documents so
filed as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

Section 2.10                       Transfer or Assignment of Registration
Rights.  The rights to cause the Partnership to register Registrable Securities
granted to the Purchasers by the Partnership under this Article II may be
transferred or assigned by any Purchaser to one or more transferee(s) or
assignee(s) of such Registrable Securities; provided, however, that (a) unless
such transferee is an Affiliate or a swap counterpart of such Purchaser, each
such transferee or assignee holds Registrable Securities representing at least
$15 million  of the Purchased Units, based on the purchase price per unit under
the Purchase Agreement, (b) the Partnership is given written notice prior to any
said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee assumes in writing responsibility for its portion of the obligations
of such Purchaser under this Agreement.

Section 2.11                       Limitation on Subsequent Registration
Rights.  From and after the date hereof, the Partnership shall not, without the
prior written consent of the Holders of a majority of the outstanding
Registrable Securities, enter into any agreement with any current or future
holder of any securities of the Partnership (other than the General Partner or
its Affiliates) that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis that is superior in any way to the piggyback rights
granted to the Purchasers hereunder.

ARTICLE III
MISCELLANEOUS

Section 3.01                       Communications.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
facsimile, electronic mail, courier service or personal delivery:

(a)                         if to Purchaser, to the address set forth in
Schedule 8.07 to the Purchase Agreement;

(b)                        if to a transferee of Purchaser, to such Holder at
the address provided pursuant to Section 2.10 above; and

(c)                         if to the Partnership at Universal Compression
Partners, L.P., 4444 Brittmoore Road, Houston, Texas 77041 (facsimile:
(713) 335-7867); Attn: General Counsel.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or

15


--------------------------------------------------------------------------------


sent via Internet electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02                       Successor and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties, including subsequent Holders of Registrable Securities to the
extent permitted herein.

Section 3.03                       Assignment of Rights.  All or any portion of
the rights and obligations of any Purchaser under this Agreement may be
transferred or assigned by such Purchaser in accordance with Section 2.10
hereof.

Section 3.04                       Recapitalization, Exchanges, Etc. Affecting
the Common Units.  The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all units of the Partnership or
any successor or assign of the Partnership (whether by merger, consolidation,
sale of assets or otherwise) which may be issued in respect of, in exchange for
or in substitution of, the Registrable Securities, and shall be appropriately
adjusted for combinations, unit splits, recapitalizations and the like occurring
after the date of this Agreement.

Section 3.05                       Specific Performance.  Damages in the event
of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief. 
The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity which such Person may have.

Section 3.06                       Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, including facsimile counterparts, each of which counterparts, when
so executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

Section 3.07                       Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

Section 3.08                       Governing Law.  The Laws of the State of New
York shall govern this Agreement without regard to principles of conflict of
Laws.

Section 3.09                       Severability of Provisions.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

16


--------------------------------------------------------------------------------


Section 3.10                       Entire Agreement.  This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the rights granted by the Partnership set
forth herein.  This Agreement and the Purchase Agreement supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

Section 3.11                       Amendment.  This Agreement may be amended
only by means of a written amendment signed by the Partnership and the Holders
of a majority of the then outstanding Registrable Securities; provided, however,
that no such amendment shall materially and adversely affect the rights of any
Holder hereunder without the consent of such Holder.

Section 3.12                       No Presumption.  If any claim is made by a
party relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

Section 3.13                       Aggregation of Purchased Units.  All
Purchased Units held or acquired by Persons who are Affiliates of one another
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

Section 3.14                       Obligations Limited to Parties to Agreement. 
Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers shall have any obligation hereunder and that,
notwithstanding that one or more of the Purchasers may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Purchaser or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise by incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the Purchasers or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of the Purchasers under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of a Purchaser hereunder.

Section 3.15                       Interpretation.  Article and Section
references to this Agreement, unless otherwise specified.  All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination,

17


--------------------------------------------------------------------------------


consent or approval is to be made or given by a Purchaser under this Agreement,
such action shall be in such Purchaser’s sole discretion unless otherwise
specified.

[Signature pages to follow]

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

UNIVERSAL COMPRESSION PARTNERS, L.P.

 

 

 

By:

UCO General Partner, LP,

 

 

its General Partner

 

 

 

 

By:

UCO GP, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel K. Schlanger

 

 

Name:

Daniel K. Schlanger

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

TORTOISE ENERGY CAPITAL

 

CORPORATION

 

 

 

 

 

By:

/s/ Zachary A. Hamel

 

 

Name:

Zachary A. Hamel

 

Title:

Senior Vice President

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

TORTOISE ENERGY INFRASTRUCTURE

 

CORPORATION

 

 

 

By:

/s/ Zachary A. Hamel

 

 

Name:

Zachary A. Hamel

 

Title:

Senior Vice President

 

[Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


 

KAYNE ANDERSON MLP INVESTMENT

 

COMPANY

 

 

 

 

 

By:

/s/ James Baker

 

 

Name:

James Baker

 

Title:

Vice President

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------


 

KAYNE ANDERSON ENERGY TOTAL

 

RETURN FUND, INC.

 

 

 

 

 

By:

/s/ James Baker

 

 

Name:

James Baker

 

Title:

Vice President

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------


 

STRUCTURED FINANCE AMERICAS, LLC

 

 

 

By:

/s/ Suriel Harianni

 

 

Name:

Suriel Harianni

 

Title:

Director

 

 

 

By:

/s/ Andrea Leung

 

:

Name

Andrea Leung

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

                                                                                                                                                                                                                                                                                                    


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA

 

by its agent

 

RBC Capital Markets Corporation

 

 

 

By:

/s/ Josef Muskatel

 

 

Name:

Josef Muskatel

 

Title:

Director and Senior Counsel

 

 

 

By:

/s/ David Weiner

 

 

Name:

David Weiner

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------


 

LB I GROUP INC.

 

 

 

 

 

By:

/s/ Eric Salzman

 

 

Name:

Eric Salzman

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------


 

KIDRON CAPITAL LLC

 

 

 

 

 

By:

/s/ Charles Webster

 

 

Name:

Charles Webster

 

Title:

Managing Member

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------